                        Case 1:20-cv-01383-NONE-BAM Document 6-2 Filed 12/07/20 Page 1 of 20



                         1 SUSAN K. HATMAKER 172543
                           RACHELLE TAYLOR GOLEN 295385
                         2 HATMAKER LAW GROUP
                           7522 N. Colonial Avenue, Suite 105
                         3 Fresno, California 93711
                           Telephone: (559) 374-0077
                         4 Facsimile: (559) 374-0078
                         5   ATTORNEYS FOR Defendant:
                             5561 SULTANA, LLC
                         6
                         7                               UNITED STATES DISTRICT COURT
                         8                              EASTERN DISTRICT OF CALIFORNIA
                         9                                              * * *
                        10
                        11 GEORGE AVALOS, an individual             )        NO. 1:20-cv-01383-NONE-BAM
                                                                    )
                        12           Plaintiff,                     )
                                                                    )        DEFENDANT, 5561 SULTANA,
                        13   vs.                                    )        LLC’S, REQUEST FOR JUDICIAL
                                                                             NOTICE IN SUPPORT OF MOTION
                        14                                          )        TO DISMISS UNDER F.R.C.P. RULE
                             5561 SULTANA, LLC a California )                12(b)(6) AS TO PLAINTIFF’S
                        15   limited liability company; and DOES 1- )        COMPLAINT
                             10, inclusive                          )
                        16                                          )        Date:      January 8, 2021
                                     Defendants.                    )        Time:      9:00 a.m.
                        17                                                   Courtroom: 8, 6th Floor
                                                                    )
                        18                                          )
                                                                    )        Judge: Magistrate Barbara A. McAuliffe
                        19                                          )
                                                                    )
                        20                                          )
                        21                                          )
                                                                    )
                        22                                          )

                        23
                        24
                        25
                        26

Hatmaker Law Group
                        27
7522 N. Colonial Ave.
      Suite 105
  Fresno, CA 93711      28

                                                                          1
                                                        DEFENDANT’S REQUEST FOR JUDICIAL NOTICE
                        Case 1:20-cv-01383-NONE-BAM Document 6-2 Filed 12/07/20 Page 2 of 20



                         1         Pursuant to Federal Rules of Evidence § 201(b)(2), Defendant respectfully requests that
                         2 this Court take judicial notice of the following documents:
                         3         1.     A true and accurate annotated copy of the Pacer search for Plaintiff, GEORGE
                         4 AVALOS, which is attached hereto as Exhibit A.
                         5         2.     A true and accurate annotated copy of the Pacer search for Plaintiff’s attorney,
                         6 JOSEPH MANNING, which is attached hereto as Exhibit b.
                         7
                             DATED: December 7, 2020                    HATMAKER LAW GROUP
                         8
                                                                        By_ /s/ Rachelle Taylor Golden__________
                         9                                                     RACHELLE TAYLOR GOLDEN
                                                                               Attorney for Defendant,
                        10                                                     5561 SULTANA LLC
                        11
                        12
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26

Hatmaker Law Group
                        27
7522 N. Colonial Ave.
      Suite 105
  Fresno, CA 93711      28

                                                                           2
                                                       DEFENDANTS REQUEST FOR JUDICIAL NOTICE
                         Case 1:20-cv-01383-NONE-BAM Document 6-2 Filed 12/07/20 Page 3 of 20


                                                               PROOF OF SERVICE
                         1
                                  I am employed in the County of Fresno, California; I am over the age of eighteen years
                         2 and not a party to the within cause; my business address is: 7522 N. Colonial Avenue, Fresno,
                           CA 93711.
                         3        On December 7, 2020, I served the foregoing document(s) described as:
                         4     DEFENDANT, 5561 SULTANA, LLC’S, REQUEST FOR JUDICIAL NOTICE IN
                                SUPPORT OF MOTION TO DISMISS UNDER F.R.C.P. RULE 12(b)(6) AS TO
                         5
                                                   PLAINTIFF’S COMPLAINT
                         6
                           on all interested parties in this action by placing a true copy thereof enclosed in sealed
                         7 envelopes addressed as follows:
                         8 MANNING LAW, APC
                         9 Joseph R. Manning, Jr.
                           20062 SW Birch Street, Ste. 200
                        10 Newport Beach, CA 92660
                           Ph: (949) 200-8755
                        11 Email:
                           DisabilityRights@manninglawoffice.com
                        12
                           Attorneys for Plaintiff, George Avalos
                        13
                                  (By U.S. Mail) I caused each envelope, with postage fully prepaid, to be placed in the
                        14 designated area for outgoing mail in accordance with this office's practice, whereby mail is
                           deposited in a U.S. mailbox in the City of Fresno, California after the close of the day's
                        15 business.
                        16
                                   (By Facsimile) I caused this document to be delivered via facsimile to the numbers set
                        17 forth below.
                        18   X      (By Electronic Service) - I caused a true and correct copy of the document(s) described
                           above to be uploaded to the Court approved case management system, and served electronically
                        19
                           to all parties listed above.
                        20
                                    I declare under penalty of perjury under the law of the State of California that the
                        21 foregoing is true and correct. Executed on December 7, 2020, at Fresno, California.
                        22                                              By:    /s/ Rachelle Taylor Golden
                        23                                                     RACHELLE TAYLOR GOLDEN

                        24
                        25
                        26

Hatmaker Law Group
                        27
7522 N. Colonial Ave.
      Suite 105
  Fresno, CA 93711      28

                                                                           3
                                                       DEFENDANTS REQUEST FOR JUDICIAL NOTICE
Case 1:20-cv-01383-NONE-BAM Document 6-2 Filed 12/07/20 Page 4 of 20




              EXHIBIT “A”
12/7/2020                                          LIVE 6.3.3 CM/ECF - U.S. District Court for Eastern California-Query

                                                             Select A Case
                  Case 1:20-cv-01383-NONE-BAM Document 6-2 Filed 12/07/20 Page 5 of 20




                                                George Avalos is a plaintiff in 38 cases.


  1:20-cv-01380-AWI-
                                 Avalos v. Nostalgias Star LLC                                              filed 09/30/20
  EPG


  1:20-cv-01381-DAD-
                     Avalos v. SVP Partners, LLC et al                                                      filed 09/30/20
  EPG


  1:20-cv-01382-
                                 Avalos v. Bank of the Sierra                                               filed 09/30/20
  NONE-SAB


  1:20-cv-01383-
                                 Avalos v. 5561 Sultana, LLC                                                filed 09/30/20
  NONE-BAM


  1:20-cv-01385-DAD-
                     Avalos v. HPC Blackstone Investors, LP                                                 filed 09/30/20
  SKO


  1:20-cv-01388-DAD-
                     Avalos v. O CHK, Inc.                                                                  filed 09/30/20
  EPG


  1:20-cv-01389-
                                 Avalos v. D Boys Enterprises Inc. et al                                    filed 09/30/20
  NONE-SKO


  1:20-cv-01391-AWI-
                                 Avalos v. Fara et al                                                       filed 09/30/20
  EPG


  1:20-cv-01392-
                                 Avalos v. Western Mobile Glass et al                                       filed 09/30/20
  NONE-SAB


  1:20-cv-01395-AWI-
                                 Avalos v. Macerich Fresno Limited Partnership                              filed 09/30/20
  BAM


  1:20-cv-01436-DAD- George Avalos v. The Desmond Family Real Estate
                                                                                                            filed 10/08/20 closed 11/18/20
  SKO                Limited Partnership


  1:20-cv-01437-DAD-
                     George Avalos v. Bridgestone Americas, Inc. et al                                      filed 10/08/20
  EPG


  1:20-cv-01545-DAD- Avalos v. SSS Hospitality Investments Inc. et al                                       filed 10/30/20
https://ecf.caed.uscourts.gov/cgi-bin/iquery.pl?655823499656444-L_1_0-1
                                                                                                                          Exhibit A      1/3
12/7/2020                                          LIVE 6.3.3 CM/ECF - U.S. District Court for Eastern California-Query

  SKO             Case 1:20-cv-01383-NONE-BAM Document 6-2 Filed 12/07/20 Page 6 of 20


  1:20-cv-01546-AWI-
                                 Avalos v. Evergreen Joint Ventures, LLC                                    filed 10/30/20
  SAB


  1:20-cv-01548-
                                 Avalos v. MMDEOL Incorporated, et al.                                      filed 10/30/20
  NONE-SAB


  1:20-cv-01570-
                                 Avalos v. Olivewood Plaza, et al.                                          filed 11/06/20
  NONE-EPG


  1:20-cv-01571-DAD-
                     Avalos v. Franco De Pizano et al                                                       filed 11/06/20
  SAB


  1:20-cv-01572-
                                 Avalos v. Wa Re, Inc., et al.                                              filed 11/06/20
  NONE-BAM


  1:20-cv-01574-AWI-
                                 Avalos v. Olivewood Plaza Two, LLC                                         filed 11/06/20
  SKO


  1:20-cv-01576-AWI-
                                 Avalos v. 3K Investment Company, LLC                                       filed 11/09/20
  EPG


  1:20-cv-01578-
                                 Avalos v. Gonzalez et al                                                   filed 11/09/20
  NONE-BAM


  1:20-cv-01580-
                                 Avalos v. Buhl Properties, LLC                                             filed 11/09/20
  NONE-SKO


  1:20-cv-01581-DAD-
                     Avalos v. BBVA USA et al                                                               filed 11/09/20
  SAB


  1:20-cv-01590-DAD-
                     Avalos v. King of Central Valley, L.P.                                                 filed 11/12/20
  EPG


  1:20-cv-01592-
                                 Avalos v. Simonyan Holdings LLC                                            filed 11/12/20
  NONE-SKO


  1:20-cv-01594-AWI-
                                 Avalos v. Yam et al                                                        filed 11/12/20
  SKO


  1:20-cv-01599-
                                 George Avalos v. Nino's Tierra LLC                                         filed 11/12/20
  NONE-SAB
https://ecf.caed.uscourts.gov/cgi-bin/iquery.pl?655823499656444-L_1_0-1
                                                                                                                          Exhibit A   2/3
12/7/2020                                          LIVE 6.3.3 CM/ECF - U.S. District Court for Eastern California-Query
                  Case 1:20-cv-01383-NONE-BAM Document 6-2 Filed 12/07/20 Page 7 of 20
  1:20-cv-01601-
                                 Avalos v. Virk Properties, Inc.                                            filed 11/13/20
  NONE-EPG


  1:20-cv-01602-
                                 Avalos v. Sidhu, et al.                                                    filed 11/13/20
  NONE-SKO


  1:20-cv-01604-
                                 George Avalos v. J & D Properties                                          filed 11/12/20
  NONE-EPG


  1:20-cv-01605-DAD- George Avalos v. East Africa Humanitarian
                                                                                                            filed 11/12/20
  SAB                Organization Properties, Inc.


  1:20-cv-01669-DAD-
                     Avalos v. Musasaid, et al.                                                             filed 11/23/20
  BAM


  1:20-cv-01700-
                                 Avalos v. Ming Retail Plaza LLC                                            filed 12/03/20
  NONE-JLT


  1:20-cv-01701-
                                 Avalos v. Center Properties (Valley Village), L.P.                         filed 12/03/20
  NONE-JLT


  1:20-cv-01702-
                                 Avalos v. 2428392 Inc. et al                                               filed 12/03/20
  NONE-JLT


  1:20-cv-01703-
                                 George Avalos v. Peter P. Bollinger 2003, LLC                              filed 12/03/20
  NONE-JLT


  1:20-cv-01709-AWI-
                                 George Avalos v. Ming Plaza Associates, L.P.                               filed 12/03/20
  JLT


  1:20-cv-01711-
                                 George Avalos v. R & R Valley Square No. 2 LLC                             filed 12/03/20
  NONE-JLT


                                                         PACER Service Center
                                                             Transaction Receipt
                                                                12/07/2020 16:30:10
                                    PACER                                       Client
                                                   rgolden295385:6297330:0                  1402.05
                                    Login:                                      Code:
                                                                                Search Last Name: Avalos
                                    Description: Search
                                                                                Criteria: First Name: George
                                    Billable
                                                   2                            Cost:       0.20
                                    Pages:


https://ecf.caed.uscourts.gov/cgi-bin/iquery.pl?655823499656444-L_1_0-1
                                                                                                                          Exhibit A   3/3
Case 1:20-cv-01383-NONE-BAM Document 6-2 Filed 12/07/20 Page 8 of 20




               EXHIBIT “B”
12/7/2020                                                        PACER Case Locator - Search Results
                 Case 1:20-cv-01383-NONE-BAM Document 6-2 Filed 12/07/20 Page 9 of 20
  Removal of TLS 1.1 on November 15, 2020
  The PACER Service Center will disable TLS 1.1 on November 15, 2020. Our
  servers will refuse connections using TLS 1.1 and lower from that date.


                                           Party Search Results


  Search Criteria: Party Search; Date Filed (On or After): [09/30/2019]; Date
  Filed (On or Before): [09/30/2020]; Last Name: [Manning]; First Name:
  [Joseph]; Party Role: [ATY]
  Result Count: 965 (18 pages)
  Current Page: 1

     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  1:2020cv00383
     Case Title                                   Suzanne Na Pier vs Jack E. Reynolds, et al
     Court                                        California Eastern District Court
     Date Filed                                   03/13/2020
     Date Closed                                  06/08/2020
     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  1:2020cv01380
     Case Title                                   Avalos v. Nostalgias Star LLC
     Court                                        California Eastern District Court
     Date Filed                                   09/30/2020
     Date Closed

     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  1:2020cv01381
     Case Title                                   Avalos v. SVP Partners, LLC et al
     Court                                        California Eastern District Court
     Date Filed                                   09/30/2020
     Date Closed

     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  1:2020cv01382
     Case Title                                   Avalos v. Bank of the Sierra
     Court                                        California Eastern District Court
     Date Filed                                   09/30/2020
     Date Closed
https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=0049b9091b614e788da66ecf037fbb47
                                                                                                       Exhibit B   1/12
12/7/2020                                                        PACER Case Locator - Search Results
                 Case 1:20-cv-01383-NONE-BAM Document 6-2 Filed 12/07/20 Page 10 of 20
     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  1:2020cv01383
     Case Title                                   Avalos v. 5561 Sultana, LLC
     Court                                        California Eastern District Court
     Date Filed                                   09/30/2020
     Date Closed

     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  1:2020cv01385
     Case Title                                   Avalos v. HPC Blackstone Investors, LP
     Court                                        California Eastern District Court
     Date Filed                                   09/30/2020
     Date Closed

     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  1:2020cv01388
     Case Title                                   Avalos v. O CHK, Inc.
     Court                                        California Eastern District Court
     Date Filed                                   09/30/2020
     Date Closed

     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  1:2020cv01389
     Case Title                                   Avalos v. D Boys Enterprises Inc. et al
     Court                                        California Eastern District Court
     Date Filed                                   09/30/2020
     Date Closed

     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  1:2020cv01391
     Case Title                                   Avalos v. Fara et al
     Court                                        California Eastern District Court
     Date Filed                                   09/30/2020
     Date Closed




https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=0049b9091b614e788da66ecf037fbb47
                                                                                                       Exhibit B   2/12
12/7/2020                                                        PACER Case Locator - Search Results
                 Case 1:20-cv-01383-NONE-BAM Document 6-2 Filed 12/07/20 Page 11 of 20
     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  1:2020cv01392
     Case Title                                   Avalos v. Western Mobile Glass et al
     Court                                        California Eastern District Court
     Date Filed                                   09/30/2020
     Date Closed

     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  1:2020cv01395
     Case Title                                   Avalos v. Macerich Fresno Limited Partnership
     Court                                        California Eastern District Court
     Date Filed                                   09/30/2020
     Date Closed

     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  3:2019cv01895
     Case Title                                   Rutherford v. Valley Parkway Vineyard LLC et al
     Court                                        California Southern District Court
     Date Filed                                   10/01/2019
     Date Closed                                  12/26/2019
     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  3:2019cv02350
     Case Title                                   Rutherford v. Chang et al
     Court                                        California Southern District Court
     Date Filed                                   12/09/2019
     Date Closed                                  03/20/2020
     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  3:2019cv02376
     Case Title                                   Rutherford v. Felicita Village Shopping Center LLC et al
     Court                                        California Southern District Court
     Date Filed                                   12/11/2019
     Date Closed                                  02/26/2020




https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=0049b9091b614e788da66ecf037fbb47
                                                                                                       Exhibit B   3/12
12/7/2020                                                        PACER Case Locator - Search Results
                 Case 1:20-cv-01383-NONE-BAM Document 6-2 Filed 12/07/20 Page 12 of 20
     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  3:2020cv00285
     Case Title                                   Rutherford v. Kapetanios et al
     Court                                        California Southern District Court
     Date Filed                                   02/14/2020
     Date Closed                                  06/23/2020
     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  3:2020cv00292
     Case Title                                   Rutherford v. Madsen et al
     Court                                        California Southern District Court
     Date Filed                                   02/17/2020
     Date Closed                                  04/13/2020
     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  3:2020cv00293
     Case Title                                   Rutherford v. Kelly et al
     Court                                        California Southern District Court
     Date Filed                                   02/17/2020
     Date Closed

     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  3:2020cv00327
     Case Title                                   Rutherford v. WGSL-3, LLC et al
     Court                                        California Southern District Court
     Date Filed                                   02/20/2020
     Date Closed                                  04/10/2020
     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  3:2020cv00686
     Case Title                                   Rutherford v. Roosevelt/Tamarack Investments Property Holding,
     LLC et al
     Court                                        California Southern District Court
     Date Filed                                   04/09/2020
     Date Closed                                  07/14/2020




https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=0049b9091b614e788da66ecf037fbb47
                                                                                                       Exhibit B   4/12
12/7/2020                                                        PACER Case Locator - Search Results
                 Case 1:20-cv-01383-NONE-BAM Document 6-2 Filed 12/07/20 Page 13 of 20
     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  3:2020cv00688
     Case Title                                   Rutherford v. Leal et al
     Court                                        California Southern District Court
     Date Filed                                   04/09/2020
     Date Closed

     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  3:2020cv00751
     Case Title                                   Rutherford v. Ahadian et al
     Court                                        California Southern District Court
     Date Filed                                   04/20/2020
     Date Closed                                  08/06/2020
     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  3:2020cv00826
     Case Title                                   Rutherford v. Mandira Investments, LLC et al
     Court                                        California Southern District Court
     Date Filed                                   05/01/2020
     Date Closed                                  09/15/2020
     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  3:2020cv01000
     Case Title                                   Rutherford v. CFT Properties LLC et al
     Court                                        California Southern District Court
     Date Filed                                   06/01/2020
     Date Closed                                  09/02/2020
     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  3:2020cv01010
     Case Title                                   Rutherford v. Vista Palm Plaza LLC et al
     Court                                        California Southern District Court
     Date Filed                                   06/01/2020
     Date Closed                                  09/02/2020




https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=0049b9091b614e788da66ecf037fbb47
                                                                                                       Exhibit B   5/12
12/7/2020                                                        PACER Case Locator - Search Results
                 Case 1:20-cv-01383-NONE-BAM Document 6-2 Filed 12/07/20 Page 14 of 20
     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  3:2020cv01226
     Case Title                                   Rutherford v. Abs CA-O LLC et al
     Court                                        California Southern District Court
     Date Filed                                   06/30/2020
     Date Closed                                  07/24/2020
     Party Name                                   Manning, Joseph R. (aty)
     Case Number                                  6:2020cv01270
     Case Title                                   Greene v. Magical Cruise Company, Limited
     Court                                        Florida Middle District Court
     Date Filed                                   07/17/2020
     Date Closed

     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  8:2020cv01125
     Case Title                                   Suzanne Na Pier v. Whittier Market Place, LP et al
     Court                                        California Central District Court
     Date Filed                                   06/26/2020
     Date Closed                                  08/19/2020
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  8:2020cv01126
     Case Title                                   Suzanne Na Pier v. The Thielmann Corporation et al
     Court                                        California Central District Court
     Date Filed                                   06/26/2020
     Date Closed

     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  8:2020cv01127
     Case Title                                   Suzanne Na Pier v.North Coast Business Park, A California
     Limited Partnership, et al
     Court                                        California Central District Court
     Date Filed                                   06/26/2020
     Date Closed                                  08/18/2020




https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=0049b9091b614e788da66ecf037fbb47
                                                                                                       Exhibit B   6/12
12/7/2020                                                        PACER Case Locator - Search Results
                 Case 1:20-cv-01383-NONE-BAM Document 6-2 Filed 12/07/20 Page 15 of 20
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  8:2020cv01128
     Case Title                                   Suzanee Na Pier v. Wallace T. Morrison, et al
     Court                                        California Central District Court
     Date Filed                                   06/26/2020
     Date Closed

     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  8:2020cv01129
     Case Title                                   Suzanne Na Pier v. Floadam, LLC et al
     Court                                        California Central District Court
     Date Filed                                   06/26/2020
     Date Closed                                  08/19/2020
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  5:2020cv01281
     Case Title                                   James Rutherford v. Marketplace On Grove LLC et al
     Court                                        California Central District Court
     Date Filed                                   06/26/2020
     Date Closed                                  08/12/2020
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  5:2020cv01282
     Case Title                                   James Rutherford v. Red Mountain Asset Fund I, LLC, et al
     Court                                        California Central District Court
     Date Filed                                   06/26/2020
     Date Closed

     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  5:2020cv01283
     Case Title                                   James Rutherford v. 1600 E. 4th Street, LLC et al
     Court                                        California Central District Court
     Date Filed                                   06/26/2020
     Date Closed                                  11/19/2020




https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=0049b9091b614e788da66ecf037fbb47
                                                                                                       Exhibit B   7/12
12/7/2020                                                        PACER Case Locator - Search Results
                 Case 1:20-cv-01383-NONE-BAM Document 6-2 Filed 12/07/20 Page 16 of 20
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  5:2020cv01285
     Case Title                                   James Rutherford v. Leonora Pierotti Thomas et al
     Court                                        California Central District Court
     Date Filed                                   06/26/2020
     Date Closed                                  09/10/2020
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  8:2020cv01130
     Case Title                                   James Rutherford v. Melinda Ann Miller et al
     Court                                        California Central District Court
     Date Filed                                   06/26/2020
     Date Closed                                  11/10/2020
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  8:2020cv01131
     Case Title                                   James Rutherford v. Global Partnership, LLC et al
     Court                                        California Central District Court
     Date Filed                                   06/26/2020
     Date Closed                                  10/29/2020
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  8:2020cv01132
     Case Title                                   James Rutherford v. Southside Investment Co., et al
     Court                                        California Central District Court
     Date Filed                                   06/26/2020
     Date Closed                                  08/13/2020
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  2:2020cv01237
     Case Title                                   Anthony Bouyer v. NJR Realty, LLC, et al
     Court                                        California Central District Court
     Date Filed                                   02/07/2020
     Date Closed                                  04/03/2020




https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=0049b9091b614e788da66ecf037fbb47
                                                                                                       Exhibit B   8/12
12/7/2020                                                        PACER Case Locator - Search Results
                 Case 1:20-cv-01383-NONE-BAM Document 6-2 Filed 12/07/20 Page 17 of 20
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  2:2020cv01238
     Case Title                                   Anthony Bouyer v. Ofer Shapira and Limor Benjamin, et al
     Court                                        California Central District Court
     Date Filed                                   02/07/2020
     Date Closed                                  04/29/2020
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  2:2020cv01239
     Case Title                                   Anthony Bouyer v. Stockdale Holdigns I, LLC et al
     Court                                        California Central District Court
     Date Filed                                   02/07/2020
     Date Closed                                  05/12/2020
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  2:2020cv01240
     Case Title                                   Carmen John Perri v. Bogos Kosedag et al
     Court                                        California Central District Court
     Date Filed                                   02/07/2020
     Date Closed                                  07/21/2020
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  2:2020cv01241
     Case Title                                   Carmen John Perri v. Curtis Wilson Cost et al
     Court                                        California Central District Court
     Date Filed                                   02/07/2020
     Date Closed                                  08/10/2020
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  2:2020cv01242
     Case Title                                   Carmen John Perri v. David Singh et al
     Court                                        California Central District Court
     Date Filed                                   02/07/2020
     Date Closed                                  03/20/2020




https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=0049b9091b614e788da66ecf037fbb47
                                                                                                       Exhibit B   9/12
12/7/2020                                                        PACER Case Locator - Search Results
                 Case 1:20-cv-01383-NONE-BAM Document 6-2 Filed 12/07/20 Page 18 of 20
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  8:2020cv00249
     Case Title                                   James Rutherford v. AU Zone Santa Ana, LLC et al
     Court                                        California Central District Court
     Date Filed                                   02/07/2020
     Date Closed                                  07/08/2020
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  8:2020cv00250
     Case Title                                   James Rutherford v. BBR Banker, LLC et al
     Court                                        California Central District Court
     Date Filed                                   02/07/2020
     Date Closed                                  05/07/2020
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  5:2020cv00253
     Case Title                                   James Rutherford v. Jack Benetatos et al
     Court                                        California Central District Court
     Date Filed                                   02/07/2020
     Date Closed                                  09/10/2020
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  8:2019cv01884
     Case Title                                   James Rutherford v. Lakeview Village Corp. et al
     Court                                        California Central District Court
     Date Filed                                   10/01/2019
     Date Closed                                  12/06/2019
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  2:2019cv08458
     Case Title                                   Abacuc Heras v. Birreria Gonzalez Restaurant Inc., et al
     Court                                        California Central District Court
     Date Filed                                   10/01/2019
     Date Closed                                  11/04/2019




https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=0049b9091b614e788da66ecf037fbb47
                                                                                                       Exhibit B   10/12
12/7/2020                                                        PACER Case Locator - Search Results
                 Case 1:20-cv-01383-NONE-BAM Document 6-2 Filed 12/07/20 Page 19 of 20
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  8:2019cv01888
     Case Title                                   James Rutherford v. President Hotel Investment LLC et al
     Court                                        California Central District Court
     Date Filed                                   10/01/2019
     Date Closed                                  02/21/2020
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  2:2019cv08465
     Case Title                                   Carmen John Perri v. Winnie Soo Win Kho et al
     Court                                        California Central District Court
     Date Filed                                   10/01/2019
     Date Closed                                  05/05/2020
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  8:2019cv01891
     Case Title                                   James Rutherford v. Coastland Chapman Plaza, L.P. et al
     Court                                        California Central District Court
     Date Filed                                   10/01/2019
     Date Closed                                  09/11/2020
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  2:2019cv08477
     Case Title                                   Carmen John Perri v. Turners Outdoors Inc et al
     Court                                        California Central District Court
     Date Filed                                   10/01/2019
     Date Closed                                  12/23/2019
     Party Name                                   Manning, Joseph Richard (aty)
     Case Number                                  2:2019cv08482
     Case Title                                   Carmen John Perri v. Breakwater LLC
     Court                                        California Central District Court
     Date Filed                                   10/01/2019
     Date Closed                                  03/02/2020



   PACER Service Center               Receipt 12/07/2020 18:41:33 948541715
    User                 rgolden295385
    Client Code          1402.05
    Description          All Court Types Party Search

https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=0049b9091b614e788da66ecf037fbb47
                                                                                                       Exhibit B   11/12
12/7/2020                                                        PACER Case Locator - Search Results
                 Case 1:20-cv-01383-NONE-BAM        Document
                      All Courts; Name Manning, Joseph; Role aty;6-2
                                                                 All Filed 12/07/20 Page 20 of 20
                   Courts; Date Filed 09/30/2019 to 09/30/2020;
                   Page: 1
    Billable Pages 1 ($0.10)



        PACER FAQ
                                                           Privacy & Security
                                                                  Contact Us
                                                                                                               Legacy PCL


                        This site is maintained by the Administrative Of ce of
                        the U.S. Courts on behalf of the Federal Judiciary.




                                                                                                     PACER Service Center
                                                                                                     (800) 676-6856
                                                                                                     pacer@psc.uscourts.gov




https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=0049b9091b614e788da66ecf037fbb47
                                                                                                               Exhibit B      12/12
